Case 6:19-cv-00027-NKM-RSB Document 76 Filed 01/21/21 Page 1 of 16 Pageid#: 1969




                            UNITED STATES DISTRICT COURT                               1/21/2021
                            WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION


       FAITH HAMMER,
                                                          CASE NO. 6:19-cv-00027
                                       Plaintiff,

       v.                                                 MEMORANDUM OPINION

       JOHNSON SENIOR CENTER, INC., et al.,
                                                          JUDGE NORMAN K. MOON
                                       Defendants.


            This matter is before the Court on Defendant Melessa Dolan’s Motion for Summary

  Judgment against Plaintiff Faith Hammer. Dkt. 40.

            There are genuine issues of material fact regarding whether Melessa Dolan (“Melessa”)

  was an ERISA fiduciary of the Anthem group health insurance plan before September 27, 2018.

  These factual disputes preclude summary judgment in favor of Melessa on Hammer’s ERISA

  claims. Accordingly, the Court will deny Melessa’s motion for summary judgment on Counts I

  through V. Because ERISA preempts Hammer’s state common law conversion and breach of

  fiduciary duty claims, however, the Court will grant the motion for summary judgment on Counts

  VII and VIII.1

  I.        BACKGROUND

            A.     Johnson Senior Center’s Owners and Employees

            Johnson Senior Center (“Johnson”) is a senior care facility in Amherst, Virginia. Dkts. 36

  ¶ 4; 10 ¶ 4. James Dolan (“James”) and Melessa purchased Johnson in 1999 and were its sole


           As Count VI raises a COBRA violation claim against James Dolan and Johnson Senior
            1

  Center, not Melessa Dolan, the Court does not address Count VI in this opinion.



                                                     1
Case 6:19-cv-00027-NKM-RSB Document 76 Filed 01/21/21 Page 2 of 16 Pageid#: 1970




  owners. Dkts. 41-2 at 8; 50-2 at 29–31. James was an officer and director; he served as Johnson’s

  president. Dkt. 50-2 at 29–31. Melessa was an officer and served as vice president, secretary, and

  treasurer, though she was primarily responsible for coordinating patient care given her medical

  background. Dkt. 41-2 at 9–11, 36–37. Johnson’s corporate documents provided that the treasurer

  “shall sign, make, and endorse in the name of the Corporation, all checks, drafts, warrants and

  orders for the payment of money, and pay out and dispose of the same and receipt therefor . . . .”

  Dkt. 50-2 at 28. The treasurer also had “the care and custody of and [was] responsible for all the

  funds and securities of” Johnson. Id. Melessa received a salary and rent payments but did not

  receive dividends or profits from Johnson. Dkt. 41-2 at 12–13.

         After suffering a heart attack in 2010, James ceased all involvement in the day-to-day

  running of the business until the events described below took place. Id. at 9. Ashley Canipe,

  Melessa’s daughter from a previous marriage, was licensed by the Department of Social Services

  (“DSS”) as Johnson’s residential care facility administrator. Dkt. 41-3 at 8. Canipe communicated

  with DSS and handled human resources matters and general office management duties. Id. Kathy

  Massie, a friend of Canipe and Melessa, also worked in Johnson’s office and assisted with

  administrative tasks, including paying Johnson’s bills. Dkts. 41-1 at 16; 41-2 at 25–26; 41-3 at 15,

  29, 31. In 2016, Faith Hammer became a full-time employee of Johnson. Dkts. 36 ¶ 8; 41-3 at 67.

         B.      Johnson’s Group Health Insurance Plan Through Anthem Healthkeepers

         As an employee of Johnson, Hammer participated in the company’s health insurance plan,

  Anthem HealthKeepers (“the Plan”). Dkts. 36 ¶ 9. The Plan was an employee welfare benefit plan

  subject to ERISA’s provisions. Dkt. 36 ¶ 5.

         Canipe was Johnson’s Plan administrator. Dkt. 41-3 at 101 (“During the period 8/15–

  9/30/18, I was the administrator of the Plan.”). But see id. at 9 (“Q. Do you know offhand who is




                                                   2
Case 6:19-cv-00027-NKM-RSB Document 76 Filed 01/21/21 Page 3 of 16 Pageid#: 1971




  actually listed in the plan description as the plan administrator?” “A. I would speculate that I was

  probably first the person listed as the licensed administrator, but . . . I don’t know that for sure”).

  In this role, Canipe “handled the enrollment forms” for employees to participate in the Plan. Id. at

  8–9. Anthem call logs show that Canipe communicated with Anthem in January 2017 to ensure

  that Anthem had received Johnson’s Plan premium payment for the previous December. Dkt. 50-

  2 at 2 (referring to Canipe as “(GRP ADM),” an abbreviation indicating that she was the group

  administrator of Johnson’s Plan).

         Johnson deducted $70 from Hammer’s biweekly paycheck to cover her portion of the Plan

  premium. Dkts. 41-3 at 63–65. Johnson did not separate the amounts it deducted from its

  employees’ paychecks to cover the employees’ portion of the Plan premiums from Johnson’s

  general operating account. Id. at 101. Johnson was responsible for contributing the remaining two-

  thirds of the premium and paying the entire Plan premium to Anthem. Dkts. 36 ¶ 9; 10 at 2.

         Massie generally was Johnson’s employee who made its Plan premium payments to

  Anthem. Dkt. 41-1 at 19–20; 41-2 at 21. She had discretion to decide the order in which bills were

  paid and when they should be paid. Dkt. 41-3 at 26–30. Johnson had a 31-day grace period under

  the Plan. Dkts. 41-4 at 3, 6. Massie “generally” paid a given month’s premium to Anthem within

  the grace period, but “a month behind”—in other words, at the beginning of the following month.

  Dkt. 41-1 at 19–20.

         In her deposition, Massie stated that she “fe[lt] certain that” she “had conversations about”

  her practice of paying the premium to Anthem at the end of the grace period with both Canipe and

  Melessa. Dkt. 41-1 at 20. Canipe knew that Massie often paid the premium to Anthem at the end

  of the grace period. Dkt. 41-3 at 27. However, Melessa insisted that she was not aware of this

  practice until Hammer filed this lawsuit. Dkt. 41-2 at 27. At the time, however, Melessa knew that




                                                    3
Case 6:19-cv-00027-NKM-RSB Document 76 Filed 01/21/21 Page 4 of 16 Pageid#: 1972




  Johnson’s finances in 2018 were “tight.” Id. Melessa also knew that Johnson’s revenue came

  primarily in the form of direct deposits from Social Security on the first of every month. Id. at 28–

  29.

         C.      Hammer’s Medical Leave

         After being diagnosed with lung cancer, Hammer began a six-week medical leave of

  absence from her employment at Johnson on September 21, 2018. Dkts. 41-3 at 19–20, 103; 36

  ¶ 12. Canipe approved Hammer’s leave of absence and told Hammer that Johnson would continue

  to pay her 50 percent of her wages during her absence. Dkt. 41-3 at 19–20, 103.

         D.      James’s Termination of Melessa’s and Canipe’s Employment with Johnson

         On Monday, October 1, 2018, when Canipe was on vacation, Melessa and Massie had an

  encounter with James, who unexpectedly appeared at Johnson. Dkts. 41-1 at 21–24; 41-2 at 29–

  30, 38. James handed Melessa a letter terminating her as an officer, employee, and agent of

  Johnson and terminating Canipe as an employee and agent of Johnson. Dkts. 41-1 at 21–24; 41-2

  at 29–30, 38, 99. James’s attorney prepared the letter, which was dated Thursday, September 27,

  2018. Dkt. 41-2 at 99. There is no dispute that, as of that date, James assumed operational control

  of Johnson and had the authority to transact with third parties. Id. (stating that Johnson

  “acknowledges and ratifies that James Michael Dolan . . . is authorized to undertake all actions on

  behalf of the Company . . . .”).

         On October 1, when James gave Melessa the termination letter, Massie resigned. Melessa

  overheard Massie tell James that a bill needed to be paid that day. Dkts. 41-1 at 23–24 (stating that

  she did not specifically say “health-insurance bill”); 41-2 at 32. James did not respond to Massie’s

  statement. Dkt. 41-1 at 24.




                                                   4
Case 6:19-cv-00027-NKM-RSB Document 76 Filed 01/21/21 Page 5 of 16 Pageid#: 1973




         E.      Lapse of Johnson’s Anthem Plan and James’s Failure to Reinstate Plan

         Johnson’s September Plan premium payment was due September 1, 2018, but Anthem

  needed to receive that payment by October 2, 2018, or it would terminate Johnson’s coverage as

  of that date. Dkt. 41-4 at 3. The total September Plan premium amount was $11,406.53. Id. at 4.

         Canipe and Massie intended to pay the Plan premium on October 1, 2018, because they

  expected Johnson to receive Social Security direct deposit payments into its general operating

  account on that date to cover the expense. Dkts. 41-1 at 19–20; 41-2 at 28, 41-3 at 25–26. On

  October 1, 2018, Johnson’s Bill Pay account—which was separate from its general operating

  account—showed a balance of $38,060.59. Dkt. 41-5 at 3. No one made Johnson’s premium

  payment to Anthem on October 1 or 2. Dkts. 41-1 at 24; 41-2 at 27.

         On October 8, 2018, Anthem sent Canipe and Johnson a letter stating, “Dear Group

  Administrator: Our records indicate that the group health insurance premiums to cover 09/01/2018

  were not received in accordance with the provisions of your contract. Since the statutory 31-day

  grace period afforded under your policy expired 10/02/2018 coverage has been terminated as of

  that date.” Dkt. 50-2 at 1. Consequently, Anthem terminated the Plan—including Hammer’s

  insurance coverage under the Plan—as of October 2, 2018. Dkt. 41-4 at 1, 6. Melessa also realized

  that she no longer had health insurance coverage after that date when she unsuccessfully attempted

  to fill her prescriptions. Dkt. 41-2 at 42–43.

         Anthem’s call logs show that it communicated with James about the Plan on October 25,

  2018. Dkt. 50-2 at 2. Anthem informed James that Johnson’s group coverage was canceled for

  nonpayment of the September premium and that Johnson would have to pay a reinstatement fee

  and e-debit payment by November 9, 2018 to reinstate coverage. Id. According to the call logs,

  James “SAID ‘ACCTS ARE FROZEN’” and “HAS REQ NO OTHER EMPLOYEE OF THE




                                                   5
Case 6:19-cv-00027-NKM-RSB Document 76 Filed 01/21/21 Page 6 of 16 Pageid#: 1974




  COMPANY IS AUTHORIZED TO MADE [sic] CHANGES TO THE POLICY, INCLUDING

  ASHLEY CANIPE AND MELESSA DOLAN.” Id.

          Johnson contracted with Life Care Management, Inc. (“LCM”) to take over management

  of the senior care facility through an agreement that became effective on November 1, 2018.

  Dkt. 41-2 at 114–17.

          F.     Impact of Johnson’s Plan Cancellation on Hammer

          On October 11, 2018, Hammer was admitted to UVA Medical Center (“UVA”) for kidney

  failure. Dkt. 36 ¶ 19. Upon presenting her insurance card, Dkt. 1-6, UVA staff informed her that

  she lacked insurance coverage. Dkt. 36 ¶ 19. Between October 11, 2018 and March 18, 2019,

  Hammer incurred medical expenses in excess of $286,000. Id. at ¶¶ 20, 22–30, 32–37.

          Hammer’s employment with Johnson terminated on or about January 6, 2019. Dkt. 36 at

  ¶ 31.

  II.     STANDARD OF REVIEW

          Summary judgment is appropriate where “there is no genuine dispute as to any material

  fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A dispute

  is genuine if a reasonable jury could return a verdict for the nonmoving party,” and “[a] fact is

  material if it might affect the outcome of the suit under the governing law.” Variety Stores, Inc. v.

  Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018). The nonmoving party must “show that

  there is a genuine dispute of material fact . . . by offering sufficient proof in the form of admissible

  evidence.” Id. (quoting Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir. 2016)).

  The district court must “view the evidence in the light most favorable to the nonmoving party” and

  “refrain from weighing the evidence or making credibility determinations.” Id. “Although the court

  must draw all justifiable inferences in favor of the nonmoving party, the nonmoving party must




                                                     6
Case 6:19-cv-00027-NKM-RSB Document 76 Filed 01/21/21 Page 7 of 16 Pageid#: 1975




  rely on more than conclusory allegations, mere speculation, the building of one inference upon

  another, or the mere existence of a scintilla of evidence.” Dash v. Mayweather, 731 F.3d 303, 311

  (4th Cir. 2013).

         The moving party bears the initial burden of showing there is no genuine dispute of material

  fact entitling the movant to summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23

  (1986). If the moving party meets this burden, then the nonmoving party must set forth specific,

  admissible facts to demonstrate a genuine issue of fact for trial. Matsushita Elec. Indus. Co. v.

  Zenith Radio Corp., 475 U.S. 574, 587 (1986). The non-movant may not rest on allegations in the

  pleadings; rather, the party must present sufficient evidence such that reasonable jurors could find

  by a preponderance of the evidence for the non-movant. Celotex Corp., 477 U.S. at 322–24; Sylvia

  Dev. Corp. v. Calvert Cty., Md., 48 F.3d 810, 818 (4th Cir. 1995).

         The Court must also review an unopposed motion for summary judgment in accordance

  with Federal Rule of Civil Procedure 56(a). See Maryland v. Universal Elections, Inc., 729 F.3d

  370, 380 (4th Cir. 2013); Choice Hotels Int’l, Inc. v. A Royal Touch Hosp., LLC (NC), 409 F. Supp.

  3d 559, 564 (W.D. Va. 2019). As the Fourth Circuit has stated,

         Although the failure of a party to respond to a summary judgment motion may leave
         uncontroverted those facts established by the motion, the district court must still
         proceed with the facts it has before it and determine whether the moving party is
         entitled to judgment as a matter of law on those uncontroverted facts.

  Robinson v. Wix Filtration Corp. LLC, 599 F.3d 403, 409 n.8 (4th Cir. 2010) (internal quotation

  marks omitted).

  III.   HAMMER’S ERISA CLAIMS (COUNTS I–V)

         Hammer claims that Melessa breached ERISA’s fiduciary duties under two theories: first,

  by failing to segregate Plan assets, and second, by failing to remit Plan assets to Anthem. Dkt. 36

  ¶¶ 1, 38–67. Hammer contends that these actions support claims for the following ERISA



                                                   7
Case 6:19-cv-00027-NKM-RSB Document 76 Filed 01/21/21 Page 8 of 16 Pageid#: 1976




  violations against Melessa: violations of ERISA’s duty of loyalty, pursuant to 29 U.S.C.

  § 1104(a)(1)(A) (Count I); violations of ERISA’s duty of care, pursuant to 29 U.S.C.

  § 1104(a)(1)(B) (Count II); violations of ERISA’s fiduciary duty to not use plan assets for personal

  benefit, pursuant to 29 U.S.C. § 1106(a)(1)(D) (Count III); violations of ERISA’s requirement to

  hold plan assets in trust, pursuant to 29 U.S.C. § 1103(c)(1) (Count IV); and violations of ERISA’s

  co-fiduciary duty to take reasonable efforts to remedy offensive conduct of co-fiduciaries, pursuant

  to 29 U.S.C. § 1105 (Count V). Dkt. 36.

          Under ERISA,

          any person who is a fiduciary with respect to a plan who breaches any of the
          responsibilities, obligations, or duties imposed upon fiduciaries . . . shall be
          personally liable to make good to such plan any losses to the plan resulting from
          each such breach, and to restore to such plan any profits of such fiduciary which
          have been made through use of assets of the plan by the fiduciary, and shall be
          subject to such other equitable or remedial relief as the court may deem appropriate
          ....

  29 U.S.C. § 1109(a). ERISA permits a participant or beneficiary of an employee benefit plan

  subject to ERISA to bring a civil action to obtain “appropriate relief under section 1109 of this

  title.” Id. § 1132(a)(2).

          ERISA’s fiduciary duties “derive[] from the common law of trusts.” Tibble v. Edison Int’l,

  575 U.S. 523, 135 S. Ct. 1823, 1828 (2015) (internal citations and quotation marks omitted); see

  Dawson-Murdock v. Nat’l Counseling Grp., Inc., 931 F.3d 269, 275 (4th Cir. 2019). To establish

  a breach of a fiduciary duty under ERISA, a plan participant or beneficiary must first show “that

  the party charged with the breach” is a fiduciary. Dawson-Murdock, 931 F.3d at 275 (quoting

  Coleman v. Nationwide Life Ins. Co., 969 F.2d 54, 60 (4th Cir. 1992)) (internal quotation marks

  omitted).




                                                   8
Case 6:19-cv-00027-NKM-RSB Document 76 Filed 01/21/21 Page 9 of 16 Pageid#: 1977




         A.      Fiduciary Status Under ERISA

         Courts have an “obligation to liberally construe fiduciary status under ERISA.” Dawson-

  Murdock, 931 F.3d at 278. There are two types of fiduciaries under ERISA: “named fiduciaries”

  and “functional fiduciaries.” Id. at 275 (citing Mertens v. Hewitt Assocs., 508 U.S. 248, 251

  (1993)); Custer v. Sweeney, 89 F.3d 1156, 1161 (4th Cir. 1996).

         A named fiduciary is one “named in the plan instrument, or who, pursuant to a procedure

  specified in the plan, is identified as a fiduciary (A) by a person who is an employer or employee

  organization with respect to the plan or (B) by such an employer and such an employee

  organization acting jointly.” 29 U.S.C. § 1102(a)(2). ERISA requires every plan to “provide for

  one or more named fiduciaries who jointly or severally shall have authority to control and manage

  the operation and administration of the plan.” Id. § 1102(a)(1).

         A “person” is a functional fiduciary

         with respect to a plan to the extent (i) he exercises any discretionary authority or
         discretionary control respecting management of such plan or exercises any
         authority or control respecting management or disposition of its assets, (ii) he
         renders investment advice for a fee or other compensation, direct or indirect, with
         respect to any moneys or other property of such plan, or has any authority or
         responsibility to do so, or (iii) he has any discretionary authority or discretionary
         responsibility in the administration of such plan.

  29 U.S.C. § 1002(21)(A); Dawson-Murdock, 931 F.3d at 276.

         In determining whether an individual is a functional fiduciary, “the threshold question

  is . . . whether [the defendant] was acting as fiduciary, in that [he was] performing a fiduciary

  function[] when taking the action subject to complaint.” Pegram v. Herdrich, 530 U.S. 211, 225

  (2000). See also Coleman, 969 F.2d at 61 (noting that if the “necessary discretionary authority” to

  render a party an ERISA fiduciary is not found in the plan documents’ “formal allocation of

  responsibilities,” the court “must also look beyond the formalities to see if [the party] in fact




                                                   9
Case 6:19-cv-00027-NKM-RSB Document 76 Filed 01/21/21 Page 10 of 16 Pageid#: 1978




   exercised authority over” specified functions); Custer, 89 F.3d at 1161 (noting that ERISA

   fiduciaries include both named fiduciaries and “any individual[s] who de facto perform[] specified

   discretionary functions with respect to the management, assets, or administration of a plan”).

           The Fourth Circuit has repeatedly referred to a Department of Labor (“DOL”) interpretive

   bulletin published in 1975 in determining whether a person or entity is an ERISA fiduciary. See

   29 C.F.R. § 2509.75-8; Dawson-Murdock, 931 F.3d at 276 (citing Custer, 89 F.3d at 1162;

   Coleman, 969 F.2d at 61–62). The bulletin provides that “a person who performs purely ministerial

   functions” is not a fiduciary. Such ministerial functions include “appl[ying] . . . rules determining

   eligibility for participation or benefits,” “advising participants of their rights and options under the

   plan,” or “collect[ing] . . . contributions and appl[ying] . . . contributions as provided in the plan”—

   “within a framework of policies, interpretations, rules, practices and procedures made by other

   persons. . . .” 29 C.F.R. § 2509.75-8 (D-2). However, some positions “by their very nature require

   persons who hold them to perform one or more of the functions” described in ERISA’s definition

   of a fiduciary. Id. (D-3). For example, a “plan administrator must, by the very nature of his

   position, have ‘discretionary authority or discretionary responsibility in the administration’ of the

   plan” and is therefore a fiduciary. Id. A corporate officer is not a plan fiduciary “solely by reason

   of holding such office or employment if he or she performs none of the functions described in” 29

   U.S.C. § 1002(21)(A). Id. (D-5). Still, a corporate officer may be a fiduciary if she has

   discretionary authority or control over plan functions; the extent of that authority or control,

   however, limits her potential liability. See Leigh v. Engle, 727 F.2d 113, 133–35 (7th Cir. 1984)

   (finding that corporate officer and director was a fiduciary “with respect to the selection and

   retention of the plan administrator” and that he therefore “had a duty to monitor appropriately the

   administrators’ actions” in managing the plan); see also Anderson v. Ciba-Geigy Corp., 759 F.2d




                                                     10
Case 6:19-cv-00027-NKM-RSB Document 76 Filed 01/21/21 Page 11 of 16 Pageid#: 1979




   1518, 1522 (11th Cir. 1985) (finding that “whatever his title, or whether he was named as a

   fiduciary or not,” the defendant company executive acted as a fiduciary when he determined that

   the plaintiff employees were not entitled to severance pay under the terms of the plan).

          Neither party argues or points to any evidence in the record showing that Melessa was the

   Plan administrator or other named fiduciary of the Plan.2 Therefore, there is no genuine dispute

   that Melessa “was not the administrator of the Anthem plan” or a named fiduciary of the Plan.

   Dkts. 41 at 9; 54 at 3. Indeed, on a separate motion for summary judgment, this Court recently

   held that Canipe was Johnson’s Plan administrator and thus a named fiduciary of the Plan. See

   Hammer v. Johnson Senior Ctr., Inc., No. 6:19-cv-27, 2020 WL 7029160 at *7–8 (W.D. Va. Nov.

   30, 2020).

          Even so, if Melessa exercised any discretionary authority or control over the management

   of the Plan or its assets as described in 29 U.S.C. § 1002(21)(A)(i)—as Hammer argues she did—

   Melessa would be considered a fiduciary of the Plan to the extent of her authority or control over

   those functions. Thus, the issue is whether Melessa acted as a functional fiduciary of the Plan.




          2
            Hammer has not made part of the record either the Plan instrument or any other governing
   documents, which must specify at least one named fiduciary under ERISA. See 29 U.S.C.
   § 1102(a)(2); Dawson-Murdock, 931 F.3d at 272 (finding Plan administrator and named fiduciary
   of Plan in the Summary Plan Description, and noting that this document and the Summary of
   Benefits “are integral to the ERISA claims” brought in that case). Generally, the court’s review in
   an ERISA case is restricted to such documents in the administrative record, as well as limited
   extrinsic evidence known to the administrator at the time it rendered the challenged benefits
   coverage determination. Helton v. AT&T Inc., 709 F.3d 343, 352–53 (4th Cir. 2013). However, “a
   breach of fiduciary duty claim that does not arise from interpretation of policy documents, but that
   concerns materials and events outside of the administrative review process should not be subject
   to the same discovery constraints as a typical denial of benefits claim.” Coffey v. Hartford Life &
   Accident Ins. Co., 318 F.R.D. 320, 323 (W.D. Va. 2017) (citing Malbrough v. Kanawha Ins. Co.,
   943 F. Supp. 2d 684, 692–93 (W.D. La. 2013)). Because sources outside the administrative
   record—including the parties’ depositions—contain information relevant to the breach of fiduciary
   duty claims brought here, the Court considers such evidence. Id. at 324.


                                                   11
Case 6:19-cv-00027-NKM-RSB Document 76 Filed 01/21/21 Page 12 of 16 Pageid#: 1980




          Melessa argues that she was not a fiduciary of the Plan in any respect because she neither

   possessed nor exercised any discretionary authority or control regarding the Plan. Dkts. 41 at 8–

   13; 54 at 2–3. She contends that she “did not work regularly at the facility,” Dkt. 41 at 9, and that

   she was “not involved” in paying the Anthem premiums, id. at 12. Melessa testified in her

   deposition that her responsibilities at Johnson revolved around coordinating patient care, since she

   has a medical background. Dkt. 41-2 at 9–10. She also testified that her positions as Vice President,

   Secretary, and Treasurer were symbolic titles and carried no real responsibilities. Id. at 9–11. In

   addition, she attested that she received no dividends or profits as an officer of Johnson, but instead

   received only a salary as an employee and rent payments as a co-owner. Id. at 12–13.

          In contrast, Hammer contends that Melessa was a fiduciary of the Plan under 29 U.S.C.

   § 1002(21)(A)(i) because she exercised some degree of authority over the disposition of the

   employee contributions to Plan premiums that Johnson withheld from Hammer’s wages, which

   became Plan assets as of the earliest date that they could reasonably have been segregated from

   Johnson’s general accounts. Dkt. 50 at 4–6. In her deposition testimony, Melessa attested to

   serving as Vice-President, Treasurer, Secretary, and co-owner of Johnson. Dkt. 41-2 at 8–9.

   Melessa also agreed that she was “pretty much running the show,” id. at 9, and was the “day-to-

   day decision maker on the scene,” id. at 21, after 2010. Hammer states that this testimony

   establishes that Melessa controlled Johnson’s operations, including its participation in the Plan.

          Hammer also argues that, according to Johnson’s corporate documents, Melessa, as

   Treasurer, had “the care and custody of and [was] responsible for all the funds and securities of”

   Johnson and that her duties involved “sign[ing], mak[ing], and endors[ing] in the name of the

   Corporation, all checks, drafts, warrants and orders for the payment of money, and pay out and

   dispose of the same and receipt therefor . . . .” Dkt. 50-2 at 28. In Hammer’s view, these documents




                                                    12
Case 6:19-cv-00027-NKM-RSB Document 76 Filed 01/21/21 Page 13 of 16 Pageid#: 1981




   show that Melessa was responsible for Johnson’s funds and Plan premium payments to Anthem.

   Because this responsibility constitutes authority over the management and disposition of employee

   contributions to Plan premiums that were withheld from Hammer’s wages, Hammer contends that

   Melessa was a fiduciary of the Plan with respect to this function.

          In addition, Hammer notes that Massie, who paid Johnson’s Plan premiums to Anthem,

   testified in her deposition that she requested permission from Melessa when making decisions.

   Dkt. 41-1 at 7–8 (“Q: And what did Melessa do? A: Melessa was the owner, vice president, and,

   you know, when we had questions, we would go to her or Mike to ask questions, to get their

   permission to do things.”). Massie also testified that she spoke with Melessa about Johnson’s

   finances as well as her practice of paying the Anthem bill one month late. Dkt. 41-1 at 17–20; see

   id. at 20 (“Q: When you made the decision to pay that health-insurance bill a month late—within

   the grace period but a month late—did you talk that over with anybody, or did you make that

   decision yourself? A: I don’t remember. I feel certain that Ashley and Melessa and I had

   conversations about it, but I don’t remember specific conversations. I certainly didn’t keep it a

   secret.”). Hammer acknowledges that Massie’s role in paying the Anthem bill and deciding when

   to do so does not make her a fiduciary, since an employee who performs ministerial tasks such as

   “collect[ing] . . . contributions and appl[ying] . . . contributions as provided in the plan” “within a

   framework of policies, interpretations, rules, practices and procedures made by other persons is

   not a fiduciary . . . .” 29 C.F.R. § 2509.75-8 (D-2). But Hammer argues that Melessa, as “a co-

   owner[] [who] held three important offices within Johnson[] and ran its daily operations,” cannot

   escape liability as a fiduciary by deflecting responsibility for disposing of the Plan’s assets onto

   Massie. Dkt. 50 at 6.




                                                     13
Case 6:19-cv-00027-NKM-RSB Document 76 Filed 01/21/21 Page 14 of 16 Pageid#: 1982




          Viewing the evidence in the light most favorable to Hammer as the nonmoving party and

   drawing all reasonable inferences in her favor, as the Court must in ruling on a motion for summary

   judgment, the Court finds that the evidence in the record reveals genuine disputes of material fact

   regarding Melessa’s responsibilities and role at Johnson. These disputes preclude the Court from

   finding that Melessa was not a fiduciary of the Plan under ERISA. Accordingly, the Court will

   deny Melessa’s motion for summary judgment on Hammer’s ERISA claims (Counts I through V).

          To be sure, Melessa’s positions as Vice President, Secretary, and Treasurer of Johnson did

   not “by their very nature” require her to act as an ERISA fiduciary of the Plan. 29 C.F.R.

   § 2509.75-8 (D-3). Nonetheless, Johnson’s corporate documents charged Melessa, as Treasurer,

   with responsibility for all of Johnson’s funds and granted her authority to write checks to pay

   business expenses, including health insurance premiums. Dkt. 50-2 at 28. And while Melessa

   testified in her deposition that her titles were merely symbolic and that she was not routinely

   present at Johnson, Hammer points to other evidence in the record—including an admission from

   Melessa and deposition testimony from Massie—that Melessa was the primary decisionmaker in

   charge of Johnson’s day-to-day operations, Dkt. 41-2 at 9, 21, and that Massie requested

   permission from Melessa when making decisions, Dkt. 41-1 at 7–8. Finally, although Melessa

   testified that she did not know until this lawsuit was filed that Massie regularly paid the Plan

   premiums to Anthem just before the end of the grace period, Dkt. 41-2 at 27, other evidence is to

   the contrary. Massie testified that she “fe[lt] certain that” she “had conversations about” her

   practice of paying the premium to Anthem at the end of the grace period with Melessa. Dkt. 41-1

   at 20. Melessa also testified that in 2018 she was aware of Johnson’s “tight” finances, Dkt. 41-2 at

   27, and that Johnson depended on direct deposits from Social Security, which arrived at the

   beginning of each month, to pay its bills, id. at 28–29.




                                                    14
Case 6:19-cv-00027-NKM-RSB Document 76 Filed 01/21/21 Page 15 of 16 Pageid#: 1983




          Considering this evidence, a reasonable factfinder could conclude that Melessa (1) had

   responsibility for and authority over Johnson’s funds, including withheld employee premium

   contributions and Plan premium payments, (2) was actually involved in managing Johnson’s

   operations, including disbursement of its funds, and (3) knew about and at least tacitly condoned

   Johnson’s practice of not segregating withheld employee premium contributions before making

   Plan premium payments to Anthem. Because a reasonable factfinder could find that Melessa

   exercised discretionary authority or control regarding the management or disposition of Plan

   assets, there is a genuine issue of material fact precluding judgment in favor of Melessa as a matter

   of law. Accordingly, the Court must deny Melessa’s motion for summary judgment on Hammer’s

   ERISA claims (Counts I through V).

          However, the parties do not dispute that the September 27, 2018 termination letter stripped

   Melessa of any authority to act as an officer, employee, or agent of Johnson. Because Melessa had

   no discretionary authority or control with respect to the Plan or its assets after September 27, the

   Court concludes that Melessa was not a fiduciary after that date.

          Because the Court cannot determine as a matter of law whether Melessa was an ERISA

   fiduciary before September 27, 2018—a prerequisite to liability for breach of ERISA fiduciary

   duties—and will deny summary judgment on that basis, the Court will not evaluate the parties’

   further arguments regarding breach of ERISA fiduciary duties.

   IV.    HAMMER’S COMMON LAW CLAIMS (COUNTS VII & VIII)

          Hammer also seeks to hold Melessa liable under state common law claims for conversion

   (Count VII) and breach of fiduciary duty (Count VIII). Dkt. 36. Because ERISA preempts these

   claims, they fail as a matter of law. Dkt. 41 at 18–19.3 See also Elmore v. Cone Mills Corp., 23



          3
              Hammer does not address Melessa’s arguments about these claims in her memorandum


                                                    15
Case 6:19-cv-00027-NKM-RSB Document 76 Filed 01/21/21 Page 16 of 16 Pageid#: 1984




   F.3d 855, 863 (4th Cir. 1994) (finding that ERISA preempted state law claims, including for breach

   of fiduciary duty and negligence, relating to an ERISA-covered plan).

          The Court evaluated these claims in its previous opinion in this case. See Hammer, 2020

   WL 7029160 at *17. The Court incorporates the analysis and conclusions in that opinion and finds

   that Hammer’s common law conversion claim (Count VII) and common law breach of fiduciary

   duty claim (Count VIII) fail as a matter of law.

   V.     CONCLUSION

          For these reasons, the Court finds that there is a genuine issue of material fact regarding

   Melessa’s status as an ERISA fiduciary and that Melessa is not entitled to judgment as a matter of

   law. Accordingly, the Court denies summary judgment on Counts I through V. Because ERISA

   preempts Hammer’s state common law conversion and breach of fiduciary duty claims, the Court

   awards summary judgment to Melessa on Counts VII and VIII.

          An appropriate Order will issue.

          The Clerk of Court is hereby directed to send a copy of this Memorandum Opinion to all

   counsel of record.
                       21stday of January, 2021.
          Entered this ____




   in opposition. See Dkt. 50; see also Dkt. 54 at 2 (“Plaintiff’s response does not address Melessa’s
   argument that ERISA preempts the state law claims in Count VII (conversion) and VII (breach of
   fiduciary duty).”).


                                                      16
